Citation Nr: 1646982	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  09-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a herniated disc of the lumbar spine
with thoracolumbar strain, L4-L5, and status post laminectomy and discectomy
(low back disability); initially evaluated as 20 percent disabling prior to January 26,
2010 and 40 percent thereafter.

2.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity, rated as 20 percent disabling from August 1, 2011. 

3.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity, rated as 20 percent disabling from August 1, 2011. 

4.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

5.  Entitlement to a rating in excess of 10 percent for a left knee disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in February 2014.  A transcript of the hearing is associated with the claims file. 

In October 2014, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran's service-connected low back disability contemplates a disc herniation and post-operative residuals and in a January 2012 rating decision, service connection was awarded for secondary radiculopathy of the right and left lower extremities.  Separate initial 20 percent evaluations were assigned effective August 1, 2011.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the lower extremities are part of the claim for an increased rating for a low back disability and are properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is again required to ensure compliance with the Board's duty to assist the Veteran in developing evidence to support his claims. 

The Veteran was provided VA examinations of his knees and low back in January 2015; however, VA has since received information indicating that additional examinations are required to adequately assess the severity of the Veteran's disabilities.  The January 2015 VA examiner issued an addendum medical opinion in March 2015 finding that the physical examination of the Veteran's knees and back in January 2015 was limited as the Veteran had recently undergone procedures on both knees resulting in temporary physical limitations.  The examiner recommended that VA provide new examinations of the Veteran's knees and back to accurately evaluate the severity of the conditions.   The Veteran also stated in January 2015 and June 2016 correspondence that he had received injections in his knees and back prior to the January 2015 VA examination and had since undergone several other procedures, including a right total knee replacement in September 2015 and additional joint injections in his low back and knees.  The record therefore contains evidence indicating that the Veteran's service-connected knee and back conditions may have increased in severity and/or changed and new examinations are required. 
The Board must also consider the impact of the Court of Appeals for Veterans Claims' (Court) recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint. 

The Board has reviewed the Veteran's January 2015 VA examination reports and concludes that these examinations do not meet the specifications of Correia.  The examinations contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Further examinations are therefore also necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the Court's recent decision in Correia.

Finally, the claims for increased ratings should be remanded for consideration of whether an extraschedular rating is appropriate.  An extraschedular rating may be assigned if the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has described functional impairment and required treatment  that indicates he may meet the criteria for compensation beyond that contemplated by the schedular criteria.  The case should be forwarded to the Director of Compensation Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and for a decision as to whether there is a collective impact from the all the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (2014).  The Board is precluded by 38 C.F.R. § 3.321(b) (1) from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability and associated radiculopathy of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the bilateral knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of the knees.  The examiner should discuss whether the Veteran's total right knee replacement in September 2015 manifests chronic residuals consisting of severe painful motion or weakness in the right knee. 

The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the knee disabilities.  

The complete bases for all medical opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability, the associated radiculopathy of the bilateral lower extremities, and the right and left knee disabilities.

Any decision issued in response to this remand must discuss whether a collective extra-schedular evaluation is warranted based on the combined effects of all the Veteran's service-connected conditions, to include the disabilities on appeal.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




